internal_revenue_service number release date index number ------------------------------ --------------------------- ----------------------------------------- ----------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc ita b05 plr-129522-17 date date ty ------- legend taxpayer parent state a station city dollar_figurex dollar_figurey dollar_figurez date a date b date c date d target ------------------------------------------------------------------------------------------------------------ x percent ------------------------------------------------------------------- ------------------------------------------------------------------- -------------- --------------- ------------------------------- ------------------ ------------------ ------------------- ------------------- ---------------------------- -------------------- --------------------------- ------------------------------------------------------------------------------------------ ----------------- dear ---------------------- this responds to your request for a private_letter_ruling dated date regarding the application of sec_1033 of the internal_revenue_code to your transaction you have requested two rulings first that the sale of spectrum-based content distribution rights associated with station pursuant to the actions of the federal communications commission fcc constitutes a sale under a threat of an involuntary_conversion of its fcc licenses and related property for purposes of sec_1033 second that taxpayer’s acquisition of ----- percent of the stock of target on date d constituted a purchase of stock in the acquisition of control of a corporation owning other_property plr-129522-17 similar_or_related_in_service_or_use to the spectrum-based content distribution rights associated with station within the meaning of sec_1033 facts taxpayer a state a corporation is a wholly-owned subsidiary of parent also a state a corporation parent is a television broadcasting company that directly and through subsidiaries owns and operates or provides certain programming operating or sales services to television stations in numerous markets parent is the common parent of an affiliated_group_of_corporations including taxpayer and files a consolidated federal_income_tax return parent and taxpayer use the accrual_method of accounting and file on a december taxable year-end substantially_all of parent’s broadcast operations are carried on by and substantially_all of the assets associated therewith are owned and operated by taxpayer and subsidiaries of taxpayer taxpayer owns and operates station a full-power uhf television station in city that operates in the upper mhz band station operates pursuant to licenses and permits issued by the fcc which authorize station to deliver video audio data and other content over specific broadcast frequencies pursuant to applicable provisions of the middle class tax relief and job creation act of spectrum act the fcc is implementing a mandate by congress to repurpose spectrum in the mhz band currently used by television broadcasters to help meet the nation’s accelerating needs for mobile broadband and other new bandwidth- intensive technologies the spectrum act calls for the fcc to undertake two related but independent processes to reclaim spectrum currently used for television broadcasting i an incentive auction and ii a repacking the incentive auction is intended to motivate existing television broadcasters to relinquish some or all of their spectrum usage rights to accommodate the requirements of the wireless carriers within the repurposed spectrum repacking is an involuntary reassignment of remaining broadcast television stations to a narrower segment of spectrum lower in the band this repacking will allow the fcc to assemble a near nation-wide contiguous band of spectrum in the upper mhz band for reallocation to mobile broadband the spectrum act provides broadcasters with three relinquishment options for participating in the incentive auction first broadcasters can relinquish their spectrum- based content distribution rights in their entirety and cease broadcasting go off-air second broadcasters currently operating on frequencies in the uhf band can middle class tax relief and job creation act of pub_l_no sec_6403 plr-129522-17 voluntarily agree to relocate to frequencies in the vhf band2 move to vhf third broadcasters can relinquish their rights to deliver content over a television broadcast channel and instead agree to share a single channel with another broadcaster sharing arrangement alternatively broadcasters can also forgo participation in the incentive auction altogether and remain on the air however that would mean accepting as part of the repacking process the potential to be reassigned to a different possibly inferior less valuable uhf channel without compensation other than reimbursement from a limited fund for the cost of moving to the new channel on date the fcc released a report and order3 adopting rules to implement the spectrum act including the broadcast television spectrum incentive auction and repacking under the rules the incentive auction will consist of a reverse auction and a forward auction the reverse auction will determine the price at which a broadcast station would be willing to relinquish some or all of its spectrum-based content distribution rights the forward auction will set the price that the wireless carriers will pay for the new licenses for repurposed spectrum after the auction is completed broadcasters whose bids were accepted in the auction will receive their payments from the forward auction proceeds the fcc will also use proceeds from the forward auction to reimburse certain spectrum relocation costs of broadcasters who do not elect to sell any remaining proceeds will be deposited with the federal treasury broadcasters who choose to forego the incentive auction and instead remain on the air are subject_to mandatory relocation to different operating frequencies at the direction of the fcc non-participating stations that currently operate in that portion of the upper mhz band that will be repurposed for mobile broadband licenses will almost certainly be forced to change to a new channel in a lower portion of the existing uhf band non-participating stations that do not currently operate in the re-purposed band may still be required to operate on new channels as necessary to accommodate other stations being moved to other frequencies if taxpayer does not participate in the incentive auction it is highly likely that taxpayer would be repacked into a different channel taxpayer is one of only a limited number of broadcast television stations that the fcc is highly likely to force to relocate to another channel taxpayer’s station is located in one of the nation’ sec_40 largest television markets these circumstances make taxpayer’s station strategically important to the fcc’s spectrum reclamation project - making it highly likely that the fcc would compel taxpayer to relocate to a new channel in the repacking process if taxpayer fails to participate in the incentive auction it is widely accepted within the industry that vhf spectrum is grossly inferior to uhf spectrum for distribution of video audio data and other content in digital form expanding the economic and innovation opportunities of spectrum through incentive auctions report and order fcc rcd plr-129522-17 the fcc is obligated to use all reasonable efforts in the repacking process to replicate a station’s coverage area and population served however there is no guarantee that a broadcast station’s coverage area and population served would in fact be preserved following the repacking broadcasters forced to change to a new channel through repacking will incur significant out-of-pocket costs to obtain new broadcasting facilities and equipment taxpayer represents that it believes that approximately dollar_figurex of its total anticipated out-of-pocket repacking costs to obtain new broadcasting facilities may not be reimbursed by the fcc given station’s particular circumstances taxpayer believes that it would be highly likely that station would be repacked if taxpayer did not sell station’s spectrum-based content distribution rights in the incentive auction taxpayer agreed in the incentive auction bidding process to sell all of station’s spectrum-based content distribution rights to the fcc for dollar_figurey the fcc distributed these auction proceeds to taxpayer on date a taxpayer expects to relinquish its spectrum-based content distribution rights to the fcc on date b on date c taxpayer entered into an agreement to acquire x percent of the stock in target the closing of the target acquisition was conditioned on receipt of fcc approval as well as other customary closing conditions including receipt of third party consents on date d taxpayer acquired x percent of the stock of target for dollar_figurez taxpayer intends for the stock of target to be used as replacement_property for among other things station’s spectrum-based content distribution rights sold by taxpayer in the incentive auction taxpayer represents that target owns and operates through its direct and indirect subsidiaries broadcast stations containing property that are similar_or_related_in_service_or_use to the station’s spectrum-based content distribution rights according to taxpayer neither target nor its subsidiaries holds any assets that are not related to target’s broadcast stations’ business target is not related to taxpayer taxpayer further represented that prior to the closing of taxpayer’s acquisition of target each target subsidiary that was treated as a corporation for united_states federal_income_tax purposes was restructured in a transaction treated as a complete_liquidation under sec_332 of the code as a result of these restructuring transactions each target subsidiary is disregarded as an entity separate from target within the meaning of sec_301_7701-3 requested ruling sec_4 target is not a party to this ruling_request taxpayer has submitted a list of the former corporate subsidiaries of target the date on which each restructuring transaction occurred a description of each restructuring transaction and organizational structure charts for target and its subsidiaries before and after the restructuring transactions these materials are part of the file but not part of this ruling letter plr-129522-17 you have requested two rulings first that the sale of spectrum-based content distribution rights associated with station pursuant to the actions of the fcc constitutes a sale under a threat of an involuntary_conversion of its fcc licenses and related property for purposes of sec_1033 second that taxpayer’s acquisition of x percent of the stock of target on date d constituted a purchase of stock in the acquisition of control of a corporation owning other_property similar_or_related_in_service_or_use to the spectrum-based content distribution rights associated with station within the meaning of sec_1033 law and analysis sec_1033 a a of the code generally provides that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money and the taxpayer within the period provided in sec_1033 and for the purpose of replacing such property purchases other_property similar_or_related_in_service_or_use to the property so converted or purchases stock in the acquisition of control of a corporation owning such other_property at the election of the taxpayer the gain shall be recognized only to the extent that the amount_realized upon such conversion regardless of whether such amount is received in one or more taxable years exceeds the cost of such other_property or such stock for purposes of sec_1033 -- i no property or stock acquired before the disposition_of_the_converted_property shall be considered to have been acquired for the purpose of replacing such converted property unless held by the taxpayer on the date of such disposition and ii the taxpayer shall be considered to have purchased property or stock only if but for the provisions of sec_1033 the unadjusted_basis of such property or stock would be its cost within the meaning of sec_1012 sec_1033 provides that for purposes of sec_1033 the term control means the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation ruling sale under threat of repacking under sec_1033 one of the circumstances in which a sec_1033 requisition or condemnation occurs is where a taxpayer's property is subjected to a compensable governmental taking for public use under the fifth_amendment of the u s constitution 279_f2d_220 ct_cl 196_fsupp_129 d c mass revrul_69_254 1969_2_cb_162 revrul_58_11 1958_1_cb_273 the fifth_amendment provides in part that no private property be taken for public use without just compensation however the meaning of plr-129522-17 condemnation or requisition for purposes of sec_1033 of the code is not strictly limited to takings within the meaning of the fifth_amendment in revrul_82_147 1982_1_cb_190 a federal_law prohibited the use of motor boats with motors of greater than horsepower on designated lakes in wilderness areas it also provided that if the horsepower restriction made the operation of a resort uneconomical the owner of the resort could require the government to purchase its resort at its fair_market_value determined without regard to the horsepower restrictions the horsepower restriction made the operation of the taxpayer’s resort uneconomical and the taxpayer sold its fishing lodge to the federal government in holding that the government’s purchase of the resort constituted a condemnation within the meaning of sec_1033 the service did not refer to a fifth_amendment taking but instead emphasized that the horsepower restriction in addition to the provision authorizing purchase of a resort at its fair_market_value without regard to the restriction effectively constitutes a taking of property upon payment of fair compensation in the present case the fcc’s repacking process is functionally equivalent to a direct physical taking of private property for a public use without the consent of the property owner because it effectively deprives the taxpayer of its assets taxpayer’s choice to participate in the incentive auction was not a meaningful choice choosing to forego the incentive auction would have subjected taxpayer to the repacking process due to taxpayer’s unique circumstances if taxpayer did not participate in the incentive auction with respect to station it was highly likely that taxpayer would have been repacked into a different channel without compensation other than reimbursement from a limited fund for the cost of moving to the new channel in revrul_63_221 1963_2_cb_332 the service stated that for purposes of sec_1033 threat_or_imminence_of_condemnation is generally considered to exist where a property owner is informed either orally or in writing by a representative of a governmental body that the government_entity has decided to acquire his property and the property owner has reasonable grounds to believe from the information conveyed to him by such representative that the necessary steps to condemn the property will be instituted if a voluntary sale is not arranged in revrul_81_180 1981_2_cb_161 the service considered a situation where a taxpayer learned through newspaper reports that a city intended to acquire its property by condemnation for public use if a sale could not be negotiated city officials confirmed the accuracy of the reports the taxpayer sold its property to a third party thereafter but before the city actually condemned the property the service concluded that the sale was made under the threat_or_imminence_of_condemnation because the property was sold after the taxpayer was given reasonable grounds to believe that its property would be taken plr-129522-17 these authorities indicate that a voluntary sale qualifies as an involuntary_conversion under sec_1033 if the threat_or_imminence_of_condemnation is present at the time of sale however the threat need not be a certainty a threat exists if the taxpayer may reasonably believe from representations of the government and surrounding circumstances that a forced sale is likely to take place in this case the fcc’s decision to impose on taxpayer mandatory modification of its broadcast facilities if it decides not to participate in the incentive auction including forced relocation to a different operating frequency and the potential to incur service losses unreimbursed out-of-pocket costs and reduced value for its remaining assets creates the reasonable grounds to believe that condemnation is forthcoming the involuntary_conversion is the fcc’s threat of repacking taxpayer’s station to an inferior frequency and the consequent loss of economic utility of its related property the fcc has provided taxpayer with notice through the spectrum act and the report and order of its intent to acquire the type of spectrum-based content distribution rights that taxpayer possesses in station under its unique circumstances taxpayer reasonably believed that if it did not participate in the incentive auction it was highly likely that the fcc would take taxpayer’s spectrum and then force taxpayer to relocate station to a different frequency accordingly under the fcc’s relinquishment option to go off-air taxpayer’s sale of spectrum-based content distribution rights and related assets associated with station to the fcc constitutes a disposition under the threat_or_imminence_of_condemnation for purpose of sec_1033 of the code ruling no whether target stock qualifies as replacement_property for taxpayer's station for purposes of sec_1033 on date d taxpayer acquired x percent of target’s stock which meets both the purchase and stock in acquisition of control requirements for sec_1033 in revrul_64_237 1964_2_cb_319 the service indicated that attention will be directed primarily to the similarity in the relationship of the services or uses which the original and replacement properties have to the taxpayer revrul_82_70 1882_1_cb_114 held that stock in a corporation primarily but not solely engaged in the operation of a radio broadcasting station qualified as replacement_property for purposes of sec_1033 with respect to the taxpayer’s sale of a radio station pursuant to fcc policy in revrul_66_33 1966_1_cb_183 the taxpayer elected to treat the sale of a radio station as an involuntary_conversion under sec_1033 and former sec_1071 pertaining to exchanges to effectuate policies of the federal communications commission until its repeal as of date as replacement_property the taxpayer acquired stock of a corporation that did not own property that was similar_or_related_in_service_or_use to plr-129522-17 the converted property but instead owned percent of the stock in an entity that owned such property revrul_66_33 holds that the purchase by the taxpayer of stock of a corporation that does not own similar_or_related_in_service_or_use property but owns all the stock of a subsidiary_corporation which owns and operates such property is not a valid replacement for purposes of sec_1071 consequently the transaction failed to qualify for deferral of gain under sec_1033 and sec_1071 in the present case target directly and through its wholly-owned subsidiaries operated television broadcasting stations prior to the closing of taxpayer’s acquisition of target’s stock each target subsidiary that was treated as a corporation for u s federal_income_tax purposes engaged in a restructuring that constituted a sec_332 complete_liquidation as a result each subsidiary is disregarded as an entity separate from target within the meaning of sec_301_7701-3 accordingly at the time taxpayer acquired target’s stock taxpayer was not acquiring control of a corporation that only indirectly holds similar_or_related_in_service_or_use property through a subsidiary rather prior to the time taxpayer gained control of target each of target’s subsidiaries no longer existed for federal_income_tax purposes assuming that all of the restructurings of target’s subsidiaries are properly treated as complete liquidations for purposes sec_332 and that such subsidiaries are indeed disregarded as entities separate from target under sec_301_7701-3 at the time taxpayer gained control of target target directly owned property that is similar_or_related_in_service_or_use to taxpayer’s station the converted property consequently the purchase of target stock by taxpayer during the replacement_period will qualify as stock in the acquisition of control of a corporation owning property similar_or_related_in_service_or_use to the spectrum-based content distribution rights associated with station within the meaning of sec_1033 of the code conclusions the sale of the spectrum-based content distribution rights and related assets currently associated with taxpayer’s station to the fcc constitutes a sale under a threat of an involuntary_conversion for purposes of sec_1033 in addition the purchase of target stock by taxpayer during the replacement_period will qualify as stock in the acquisition of control of a corporation owning property similar_or_related_in_service_or_use to the spectrum-based content distribution rights associated with station within the meaning of sec_1033 of the code caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter accordingly our office makes no determination nor expresses any opinion about the tax consequences of the restructuring of any or all of target’s subsidiaries as plr-129522-17 complete liquidations for purposes sec_332 or whether such subsidiaries are indeed treated as disregarded entities under sec_301_7701-3 at the time target’s stock was purchased by taxpayer this ruling is based on the facts as represented by the taxpayer concerning the liquidations of target’s subsidiaries this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william a jackson branch chief branch office_of_chief_counsel income_tax accounting enclosure
